DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 9/12/22.  Claims 2-5, 9-13, 16-107 have been cancelled.  Claims 1, 6-8, 14-15, 108-110 are pending.  Claims 14-15, 108 have been withdrawn.  Claims 1, 6-8, 109-110 are examined herein.  
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and repeated below for Applicant’s convenience.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 109-110 are rejected under 35 U.S.C. 103 as being unpatentable over Magallon et al. (WO 2009/058144 A1, of record) in view of Scholz et al. (US Patent Application 2003/0194447 A1, of record) and Tyers (WO 97/24927, of record).
The instant claims are directed to an antiseptic composition comprising a multivalent cationic antiseptic, an anionic compound, and a solubilizing surfactant.  
Magallon et al. teach an antiseptic solution comprising a micellular complex consisting of a cationic excipient, an anionic dye, a cationic antiseptic, (claim 1), and a surfactant (claim 20).  Examples of cationic antiseptics include chlorhexidine (otherwise known as bisbiguanides) and biguanides (page 5, lines 18-24; page 6, lines 7-11), and may be used in an amount ranging from 0.1 to 0.5% w/v (claim 17).  In general, the concentration of anionic dye sufficient to stain a patient’s skin but otherwise compatible with cationic antiseptics via the addition of a cationic excipient may range from 0.07 to 0.30% w/v (page 8, lines 3-5).  Example 1 shows a chlorhexidine gluconate solution with 0.13% w/v anionic dye.  Examples 17-18 show a CHG solution with 0.25% orange tint anionic dye.  
Magallon et al. teaches that the cationic excipient and the anionic dye form a micellular complex that resists precipitation in an aqueous environment.  This clear colored solution is in contrast to prior art compositions that result in turbid solutions (page 4, lines 6-10).  It is advantageous to visibly stain a patient’s skin when applied, and a cationic excipient is used in an amount sufficient to substantially prevent the anionic dye from forming a precipitate with the antiseptic, even at low concentrations.  As such, adding an anionic dye alone to an aqueous cationic antiseptic solution removes a significant fraction of the cationic antiseptic from solution, decreasing the efficacy of the solution.  The precipitate is believed to be the insoluble salt of the cation of the antiseptic and at least one dye anion.  However, if the negative charge of the anionic dye is “concealed” from the cationic antiseptic by the cationic excipient, the antiseptic-dye complex will not immediately form.  The cationic excipient makes a reversible association with the anionic dye to protect its structure.  The antiseptic-dye complex association, however, is an irreversible association when its solubility product is exceeded.  While the excipient-dye association may be kinetically favored, the antiseptic-dye complex is thermodynamically favored because the reverse reaction rate is practically zero.  The addition of a cationic excipient will improve the solubility around the cationic antiseptic by preventing the formation of the antiseptic-dye complex (page 7, lines 3-23).
However, Magallon et al. fail to disclose a solubilizing surfactant, particularly amine oxide surfactant, as well as sodium phosphate.
Scholz et al. teach an antiseptic composition comprising iodine (abstract) in combination with an amide oxide surfactant selected from lauryldimethlamine oxide or laurylamidopropryldimethylamine oxide (paragraph 0121).
Tyers teaches an antiseptic composition containing quaternary ammonium compounds (abstract).  Tyers also teaches that conventional components found in antiseptic compositions include buffers and pH control agents, such as sodium phosphate (page 6, lines 17-20; examples 1-3).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have substituted lauryldimethlamine oxide or laurylamidopropryldimethylamine oxide, as taught by Scholz et al., for the surfactant in the antiseptic composition in the claimed amounts, as taught by Magallon et al.  It would also have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have added the buffer or pH control agent, sodium phosphate, as taught by Tyers, in the antiseptic composition, as taught by Magallon et al.
A person of ordinary skill in the art would have been motivated to substitute lauryldimethlamine oxide or laurylamidopropryldimethylamine oxide, because, at the outset, both compositions taught by Magallon et al. and Scholz et al. are antiseptic compositions comprising surfactants.  Scholz et al. teach the functional equivalency of using an amide oxide surfactant versus a non-polymeric anionic surfactant in such compositions.  Furthermore, a person of ordinary skill in the art would have been motivated to add sodium phosphate of the added advantage of controlling and maintaining the desired pH of the antiseptic composition.  One of ordinary skill in the art would have looked to Tyers because both Tyers and Magallon et al. are analogous art in that both teach antiseptic composition and related methods of use.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in formulating an effective and stable antiseptic composition comprising the multivalent cationic antiseptic, anionic dye, and the amide oxide surfactant, lauryldimethlamine oxide or laurylamidopropryldimethylamine oxide, and sodium phosphate, in the claimed amounts.  
Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04 
The Examiner notes that the limitation drawn to the anionic compound being water soluble in an amount of at least 0.1 grams in 100 grams water at 23°C is an inherent property of the compound disclosed by the cited prior art.
“Products of identical chemical composition cannot have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
The Examiner also notes that the limitations drawn to a composition being free of any precipitation of the multivalent cationic antiseptic according to Test Method A is obvious because all components of the claimed composition have been taught by the cited prior art.

Response to Arguments
	Applicant argues that there is nothing in Magallon that teaches or suggests additional components that may be used that would not interfere with interaction between the cationic excipient and the anionic dye.  Tyers fails to describe that sodium phosphate would not interfere with the interaction between the cationic excipient and the anionic dye.  Likewise, Scholz does not teach that an amine oxide surfactant would not interfere with the interaction between the cationic excipient and the anionic dye.
	This is not persuasive because it is not clear what sort of “interaction” is referred to by the Applicant.  It is impossible to respond to these arguments for what the cited prior art teaches or does not teach when the description is vague and unclear.  Nonetheless, it is noted that Applicant does not argue that any of the claimed components of the composition is not taught or suggested by the cited prior art references.  Instead, Applicant argues that a particular “interaction” is not taught or suggested.  Just because this particular “interaction” is not explicitly taught or suggested by the cited prior art does not mean that this “interaction” is not present.  In response, the Examiner’s position would be that if all the claimed components are taught by the cited prior art, than this composition would behave in the same manner as the claimed composition.  Should Applicant disagree, a side-by-side comparison between the claimed composition and the prior art composition is requested to determine if there are any “interactions” or properties that distinguish one from another.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627